901 So.2d 396 (2005)
Warren Alphonso JOHANS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-845.
District Court of Appeal of Florida, Fifth District.
May 13, 2005.
Warren Alphonso Johans, Raiford, pro se.
No Appearance for Appellee.
PER CURIAM.
In two separate cases, Warren Alphonso Johans was adjudged guilty of his violent crimes and sentenced as an habitual felony offender. His direct appeals were affirmed 11 and 14 years ago, respectively. Johans v. State, 638 So.2d 76 (Fla. 5th DCA 1994) [No. 89-1868-CFA]; Johans v. State, 578 So.2d 1115 (Fla. 5th DCA 1991) [No. 89-1924-CFA]. After many unsuccessful post-conviction attacks, he now appeals from the summary denial of his latest post-conviction motion. The trial court denied the motion both on the merits and procedurally as successive because Johans had raised this same issue in a prior Rule 3.800(a) motion, which was resolved adversely to him on the merits. Johans v. State, 827 So.2d 1013 (Fla. 5th DCA), rev. dism'd, 829 So.2d 918 (Fla.2002). The court's ruling is correct because Johans' motion is clearly successive and improper. See State v. McBride, 848 So.2d 287 (Fla.2003); Knox v. State, 873 So.2d 1250 (Fla. 5th DCA), dism'd, 884 So.2d 22 (Fla.2004).
We likewise conclude this appeal is frivolous and an abuse of process. See Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995) ("Enough is enough."); O'Brien v. State, 689 So.2d 336, 337 (Fla. 5th DCA 1997) (Criminal Appeal Reform Act of 1996 establishes intent of Legislature that the terms and conditions of collateral review and procedural bars to collateral review be strictly enforced). Accordingly, in order to conserve judicial resources and because we expect Johans' appeals will continue, we prohibit Warren Alphonso Johans from filing with this Court any further pro se pleadings or papers concerning Marion County Fifth Judicial Circuit Court Case Nos. 89-1924-CFA and 89-1868-CFA. The Clerk of this Court is directed not to accept any further pro se filings or pleadings concerning these cases from Johans. Any further pleadings or papers regarding these cases will be summarily rejected by the Clerk of this Court, unless that pleading or paper is filed by a member in good standing of The Florida Bar.
AFFIRMED; Future Pro Se Filings PROHIBITED.
SAWAYA, C.J, PLEUS and MONACO, JJ., concur.